Exhibit LIST OF SUBSIDIARIES Enterprise Products Partners L.P. as of February 1, 2010 Jurisdiction Name of Subsidiary of Formation Effective Ownership Acadian Gas, LLC Delaware Enterprise Products Operating LLC – 34% DEP Operating Partnership, L.P. – 66% Acadian Gas Pipeline System Delaware TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Adamana Land Company, LLC Delaware Enterprise Products Operating LLC – 100% Arizona Gas Storage, L.L.C. Delaware Enterprise Arizona Gas, L.L.C. – 60% Third Party – 40% Atlantis Offshore, LLC Delaware Manta Ray Gathering Company, L.L.C. – 50% Manta Ray Offshore Gathering Company, L.L.C. – 50% Baton Rouge Fractionators LLC Delaware Enterprise Products Operating LLC – 32.25% Third Parties – 67.75% Baton Rouge Pipeline LLC Delaware Baton Rouge Fractionators LLC – 100% Baton Rouge Propylene Concentrator LLC Delaware Enterprise Products Operating LLC – 30% Third Parties – 70% Belle Rose NGL Pipeline, L.L.C. Delaware Enterprise NGL Pipelines, LLC 41.67% Enterprise Products Operating LLC – 58.33% Belvieu Environmental Fuels GP, LLC Texas Enterprise Products Operating LLC – 100% Belvieu Environmental Fuels LLC Texas Enterprise Products Operating LLC – 99% Belvieu Environmental Fuels GP, LLC – 1% Cajun Pipeline Company, LLC Texas Enterprise Products Operating LLC – 100% Calcasieu Gas Gathering System Texas TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Cameron Highway Oil Pipeline Company Delaware Cameron Highway Pipeline I, L.P. – 50% Third Party – 50% Cameron Highway Pipeline GP, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Cameron Highway Pipeline I, L.P. Delaware Enterprise GTM Holdings L.P. – 99% Cameron Highway Pipeline GP, L.L.C. – 1% Canadian Enterprise Gas Products, Ltd. Alberta, Canada Enterprise Products Operating LLC – 100% Centennial Pipeline LLC Delaware TE Products Pipeline Company, LLC – 50% Third Party – 50% Chama Gas Services, LLC Delaware Enterprise New Mexico Ventures, LLC – 75% Third Party – 25% Chaparral Pipeline Company, LLC Texas TEPPCO Midstream Companies, LLC – 99.999% TEPPCO NGL Pipelines, LLC – 0.001% Chunchula Pipeline Company, LLC Texas Enterprise Products Operating LLC – 100% Crystal Holding, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Cypress Gas Marketing, LLC Delaware Acadian Gas, LLC – 100% Cypress Gas Pipeline, LLC Delaware Acadian Gas, LLC – 100% Dean Pipeline Company, LLC Texas TEPPCO Midstream Companies, LLC – 99.999% TEPPCO NGL Pipelines, LLC – 0.001% Deep Gulf Development, LLC Delaware Enterprise Offshore Development, LLC – 90% Third Party – 10% Deepwater Gateway, L.L.C. Delaware Enterprise Field Services, LLC – 50% Third Party – 50% DEP Holdings, LLC Delaware Enterprise Products Operating LLC – 100% DEP Offshore Port System, LLC Texas DEP Operating Partnership, L.P. – 100% DEP OLPGP, LLC Delaware Duncan Energy Partners L.P. – 100% DEP Operating Partnership, L.P. Delaware Duncan Energy Partners L.P. – 99.999% DEP OLPGP, LLC – 0.001% Dixie Pipeline Company Delaware E-Cypress, LLC – 100% Duncan Energy Partners L.P. Delaware Enterprise GTM Holdings L.P. – 58.16% DEP Holdings LLC – 0.71% DD Securities LLC – 0.18% EPCO Holdings, Inc. – 0.17% Public – 40.78% E-Cypress, LLC Delaware Enterprise Products Operating LLC – 100% E-Oaktree, LLC Delaware E-Cypress, LLC – 100% Enterprise Alabama Intrastate, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Arizona Gas, LLC Delaware Enterprise Field Services, LLC – 100% Enterprise Big Thicket Pipeline System LLC Texas Enterprise GC, L.P. – 100% Enterprise Energy Finance Corporation Delaware Enterprise GTM Holdings L.P.– 100% Enterprise Field Services, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Fractionation, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise GC, L.P. Delaware Enterprise GTM Holdings L.P. –34% Enterprise Holding III, LLC – 66% Enterprise GTMGP, LLC Delaware Enterprise Products GTM, LLC – 100% Enterprise GTM Hattiesburg Storage, LLC Delaware Crystal Holding, L.L.C. – 100% Enterprise GTM Holdings L.P. Delaware Enterprise Products Operating LLC – 99% Enterprise GTMGP, LLC – 1% Enterprise GTM Offshore Operating Company, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Gas Liquids LLC Texas Enterprise Products Operating LLC – 100% Enterprise Gas Processing, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Holding III, LLC Delaware DEP Operating Partnership, L.P. – 100% Enterprise Hydrocarbons L.P. Delaware Enterprise Products Texas Operating LLC – 99% Enterprise Products Operating LLC – 1% Enterprise Intrastate L.P. Delaware Enterprise GTM Holdings L.P. – 49% Enterprise Holding III, LLC – 51% Enterprise Lou-Tex NGL Pipeline L.P. Texas Enterprise Products Operating LLC – 99% HSC Pipeline Partnership, LLC – 1% Enterprise Lou-Tex Propylene Pipeline L.P. Texas Enterprise Products Operating LLC – 33% Propylene Pipeline Partnership L.P. – 1% DEP Operating Partnership, L.P. – 66% Enterprise Louisiana Pipeline LLC Texas Enterprise Products Operating LLC – 100% Enterprise Marine Services LLC Delaware TEPPCO Partners, L.P – 100%. Enterprise New Mexico Ventures, LLC Delaware Enterprise Field Services, LLC – 100% Enterprise NGL Pipelines, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise NGL Private Lines & Storage, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Offshore Development, LLC Delaware Moray Pipeline Company, LLC – 100% Enterprise Offshore Port System, LLC Texas Enterprise Products Operating LLC – 100% Enterprise Pathfinder, LLC Delaware Enterprise GTM Holdings L.P. – 100% Enterprise Products GTM, LLC Delaware Enterprise Products Operating LLC – 100% Enterprise Products Marketing Company LLC Texas Enterprise Products Operating LLC – 100% Enterprise Products OLPGP, Inc. Delaware Enterprise Products Partners L.P. – 100% Enterprise Products Operating LLC Texas Enterprise Products Partners L.P. –99.999% Enterprise Products OLPGP, Inc. –0.001% Enterprise Products Texas Operating LLC Texas Enterprise Products Operating LLC – 99% Enterprise Products OLPGP, Inc. – 1% Enterprise Propane Terminals and Storage, LLC Delaware Enterprise Terminals & Storage, LLC – 100% Enterprise South Texas Gathering L.P. Delaware Enterprise Products Operating LLC. – 99% Enterprise Products OLPGP, Inc. – 1% Enterprise Terminalling LLC Texas Enterprise Products Operating LLC – 99% Enterprise Gas Liquids LLC – 1% Enterprise Terminals & Storage, LLC Delaware Mapletree, LLC – 100% Enterprise Texas Pipeline LLC Texas Enterprise GTM Holdings L.P. – 49% Enterprise Holding III, LLC – 51% Enterprise White River Hub, LLC Delaware Enterprise Products Operating LLC – 100% Evangeline Gas Corp. Delaware Evangeline Gulf Coast Gas, LLC – 45.05% Third Parties – 54.95% Evangeline Gas Pipeline Company, L.P. Texas Evangeline Gulf Coast Gas, LLC – 45% Evangeline Gas Corp. – 10% Third Party – 45% Evangeline Gulf Coast Gas, LLC Delaware Acadian Gas, LLC – 100% First Reserve Gas, L.L.C. Delaware Crystal Holding, L.L.C. – 100% Flextrend Development Company, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Groves RGP Pipeline LLC Texas Enterprise Products Operating LLC – 99% Enterprise Products Texas Operating LLC – 1% Hattiesburg Gas Storage Company Delaware First Reserve Gas, L.L.C. – 50% Hattiesburg Industrial Gas Sales, L.L.C. – 50% Hattiesburg Industrial Gas Sales, L.L.C. Delaware First Reserve Gas, L.L.C. – 100% High Island Offshore System, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% HSC Pipeline Partnership, LLC Texas Enterprise Products Operating LLC – 99% Enterprise Products OLPGP, Inc. – 1% Independence Hub, LLC Delaware Enterprise Field Services, LLC – 80% Third Party – 20% Jonah Gas Gathering Company Wyoming TEPPCO Midstream Companies, LLC– 80.64% Enterprise Gas Processing LLC– 19.36% Jonah Gas Marketing, LLC Delaware Jonah Gas Gathering Company – 100% K/D/S Promix, L.L.C. Delaware Enterprise Fractionation, LLC – 50% Third Parties – 50% La Porte Pipeline Company, L.P. Texas Enterprise Products Operating LLC – 49.5% La Porte Pipeline GP, LLC – 1.0% Third Party – 49.5% La Porte Pipeline GP, L.L.C. Delaware Enterprise Products Operating LLC – 50% Third Party – 50% Lubrication Services, LLC Texas TEPPCO Crude Oil, LLC – 99.99% TEPPCO Crude GP, LLC – 0.01% Manta Ray Gathering Company, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Manta Ray Offshore Gathering Company, L.L.C. Delaware Neptune Pipeline Company, L.L.C. – 100% Mapletree, LLC Delaware Enterprise Products Operating LLC – 100% MCN Acadian Gas Pipeline, LLC Delaware Acadian Gas, LLC – 100% MCN Pelican Interstate Gas, LLC Delaware Acadian Gas, LLC – 100% Mid-America Pipeline Company, LLC Delaware Mapletree, LLC – 100% Mont Belvieu Caverns, LLC Delaware Enterprise Products Operating LLC – 33.365% Enterprise Products OLPGP, Inc. – 0.635% DEP Operating Partnership, L.P. – 66% Moray Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 100% Nautilus Pipeline Company, L.L.C. Delaware Neptune Pipeline Company, L.L.C. – 100% Neches Pipeline System Delaware TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Nemo Gathering Company, LLC Delaware Moray Pipeline Company, LLC – 33.92% Third Party – 66.08% Neptune Pipeline Company, L.L.C. Delaware Sailfish Pipeline Company, L.L.C. – 25.67% Third Parties – 74.33% Norco-Taft Pipeline, LLC Delaware Enterprise NGL Private Lines & Storage, LLC – 100% Olefins Terminal Corporation Delaware E-Cypress, LLC – 100% Panola Pipeline Company, LLC Texas TEPPCO Midstream Companies, LLC – 99.999% TEPPCO NGL Pipelines, LLC – 0.001% Petal Gas Storage, L.L.C. Delaware Crystal Holding, L.L.C. – 100% Pontchartrain Natural Gas System Texas TXO-Acadian Gas Pipeline, LLC – 50% MCN Acadian Gas Pipeline, LLC – 50% Port Neches GP LLC Texas Enterprise Products Operating LLC – 100% Port Neches Pipeline LLC Texas Enterprise Products Operating LLC – 99% Port Neches GP LLC – 1% Poseidon Oil Pipeline Company, L.L.C. Delaware Poseidon Pipeline Company, L.L.C. – 36% Third Parties – 64% Poseidon Pipeline Company, L.L.C. Delaware Enterprise GTM Holdings L.P. – 100% Propylene Pipeline Partnership, L.P. Texas Enterprise Products Operating LLC – 99% Enterprise Products OLPGP, Inc. – 1% QP-LS, LLC Wyoming Lubrication Services, LLC – 100% Quanah Pipeline Company, LLC Texas TEPPCO Midstream Companies, LLC – 99.999% TEPPCO NGL Pipelines, LLC – 0.001% Rio Grande Pipeline Company Texas Enterprise Products Operating Company – 70% Third Party – 30% Sabine Propylene Pipeline L.P. Texas Enterprise Products Operating LLC – 33% Propylene Pipeline Partnership L.P. – 1% DEP Operating Partnership, L.P. – 66% Sailfish Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 100% SB Asset Holdings, LLC Delaware Enterprise Products Operating LLC – 100% Seaway Crude Pipeline Company Texas TEPPCO Seaway, L.P. – 50% Third Parties – 50% Seminole Pipeline Company Delaware E-Oaktree, LLC – 80% E-Cypress, LLC – 10% Third Party – 10% Sorrento Pipeline Company, LLC Texas Enterprise Products Operating LLC – 100% South Texas NGL Pipelines, LLC Delaware Enterprise Products Operating LLC – 34% DEP Operating Partnership, L.P. – 66% TCTM, L.P. Delaware TEPPCO Partners, L.P. – 99.999% TEPPCO GP, LLC– 0.001% TE Products Pipeline Company, LLC Texas TEPPCO Partners, L.P. – 99.999% TEPPCO GP, LLC– 0.001% TECO Gas Gathering LLC Delaware Enterprise Products Operating LLC – 100% TECO Gas Processing LLC Delaware Enterprise Products Operating LLC – 100% Tejas-Magnolia Energy, LLC Delaware Pontchartrain Natural Gas System – 96.6% MCN Pelican Interstate Gas, LLC – 3.4% TEPPCO Colorado, LLC Delaware TEPPCO Midstream Companies, LLC– 100% TEPPCO Crude GP, LLC Delaware TCTM, L.P. – 100% TEPPCO Crude Oil, LLC Texas TCTM, L.P. – 99.99% TEPPCO Crude GP, LLC – 0.01% TEPPCO Crude Pipeline, LLC Texas TCTM, L.P. – 99.99% TEPPCO Crude GP, LLC – 0.01% TEPPCO GP, LLC Delaware TEPPCO Partners, L.P. – 100% TEPPCO Investments, LLC Delaware Texas Eastern Products Pipeline Company, LLC – 100% TEPPCO Midstream Companies, LLC Texas TEPPCO Partners, L.P. – 99.999% TEPPCO GP, LLC – 0.001% TEPPCO NGL Pipelines, LLC Delaware TEPPCO Midstream Companies, LLC– 100% TEPPCO O/S Port System, LLC Texas TEPPCO Crude GP, LLC – 100% TEPPCO Partners, L.P. Delaware Texas Eastern Products Pipeline Company, LLC – 2% Enterprise Products Operating LLC – 98% TEPPCO Seaway, L.P. Delaware TEPPCO Crude Pipeline, LLC – 99.99% TEPPCO Crude GP, LLC – 0.01% TEPPCO Terminaling and Marketing Company LLC Delaware TE Products Pipeline Company, LLC– 100% TEPPCO Terminals Company, L.P. Delaware TE Products Pipeline Company, LLC – 99.999% TEPPCO GP, LLC – 0.001% Texas Eastern Products Pipeline Company, LLC Delaware Enterprise Products Operating LLC – 100% Tri-States NGL Pipeline, L.L.C. Delaware Enterprise Products Operating LLC – 50% Enterprise NGL Pipelines, LLC – 33.3% Third Party – 16.67% TXO-Acadian Gas Pipeline, LLC Delaware Acadian Gas, LLC – 100% Val Verde Gas Gathering Company, L.P. Delaware TEPPCO Midstream Companies, LLC – 99.999% TEPPCO NGL Pipelines, LLC – 0.001% Venice Energy Services Company, L.L.C. Delaware Enterprise Gas Processing LLC – 13.1% Third Parties – 86.99% White River Hub, LLC Delaware Enterprise White River Hub, LLC – 50% Third Party – 50% Wilcox Pipeline Company, LLC Texas TEPPCO Midstream Companies, LLC – 99.999% TEPPCO NGL Pipelines, LLC – 0.001% WILPRISE Pipeline Company, L.L.C. Delaware Enterprise Products Operating LLC – 74.7% Third Party – 25.3%
